Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on June 18, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 5-7, 9, and 12-15 are currently pending and have been examined.  Claims 1, 5, 9, and 12-13 have been amended.  


Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 9, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 5-7, 9, and 12-15:  Claim 1 recites “plural product-containing UGC images that each contain textual information (TI) and non-textual information (NTI).”  Nowhere does Applicants’ originally-filed disclosure distinguish between textual information and non-textual information in the UGC images.  
Further, claim 1 recites “determining the probability that each of the identified plural tags is associated with the products in each of the product-containing UGC images using the NTI in the product-containing UGC images and an artificial intelligence model.”  Nowhere does Applicants’ originally-filed disclosure indicate that only non-textual information is used to determine the probability.
Further, claim 1 recites “matching the NTI in the product-containing UGC images to a product catalog.”  Nowhere does Applicants’ originally-filed disclosure indicate that only non-textual information is used to match the UGC image to a product catalog.
Claim 9 is rejected for similar reasons.
Claims 5-7 and 12-15 inherit the deficiencies of claims 1 and 9.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-7, 9, and 12-15:  Claim 1 recites “identifying plural tags of UGC for associating with each of plural product-containing UGC images.”  It is unclear what is meant by “of UGC”.  Are the tags identified in the UGC images?  If so, then what does “of UGC” mean?  For purposes of examination, the Examiner is assigning little patentable weight to “of UGC.”  
Further, claim 1 recites “determining the probability that each of the identified plural tags is associated with the products in each of the product-containing UGC images using the NTI in the product-containing UGC images and an artificial intelligence model.”  It is unclear if this is intended to be the same artificial intelligence model that was used in the previous step to identify the plural tags of the UGC.  For purposes of examination, the Examiner is assuming that this is the same artificial intelligence model. 
Further, claim 1 recites “matching the NTI in the product-containing UGC images to a product catalog.”  It is unclear how this is performed, i.e., is some form of image matching software used?  Is the image segmented and partially matched?  How is a match between images determined?  For purposes of examination, the Examiner is assigning little patentable weight to matching based on NTI and is interpreting this step as matching the UGC images to a product catalog.  
Further, claim 1 recites “generating a least one subset of the UGC in the first UGC image.”  This limitation is unclear.  It is unclear what is meant by a subset of the UGC in the first UGC image.  Does this mean a subset of the tags?  A subset of the images?  For purposes of examination, the Examiner is interpreting this as reciting a subset of the UGC image tags.  
Claim 9 is rejected for similar reasons.
Further, with respect to claim 1:  It is unclear if the method of claim 1 is intended to be performed by a human or a computer system.  Claim 1 does not recite that a computer is performing the method.  However, the disclosure only provides support for a computer-implemented embodiment, for example, in Figures 1-2 and associated text. For purposes of examination, the Examiner is interpreting the method of claim 1 as being performed by at least a computer system. 
Claims 5-7 and 12-15 inherit the deficiencies of claims 1 and 9.
Claim 5:  Claim 5 recites “wherein the iterative training of the artificial intelligence model is based on each of the tagged user content in the at least one generated subset of tagged user content and each of the first one of the plural tags.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the tagged user content” and “the at least one generated subset of tagged user content” as these refer to now-canceled portions of claim 1.  As a result, it is unclear if claim 5 is referring to additional iterative training of the artificial intelligence model or if this is the same iterative training that is already recited in claim 1.  For purposes of examination, the Examiner is interpreting claim 5 as reciting the same iterative training that is recited in claim 1.  The Examiner notes that the rejection under 35 USC 112(d) below depends upon this interpretation.  
Claims 12-13:  Claim 12 recites “wherein the at least one processor is further configured to iteratively train the artificial intelligence model based on the at least one generated subset of tagged user content.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the at least one generated subset of tagged user content,” as this refers to a now-canceled portion of claim 9.  Further, it is unclear if the iterative training recited in claim 12 is intended to be the same iterative training that is now incorporated into claim 9 or if this is a different type of iterative training.  For purposes of examination, the Examiner is interpreting claim 12 as reciting the same iterative training that is recited in claim 9.  The Examiner notes that the rejection under 35 USC 112(d) below depends upon this interpretation.  
Claim 13 inherits the deficiencies of claim 12.
Claim 13:  Claim 13 recites “wherein the iterative training of the artificial intelligence model is based on each of the tagged user content in the at least one generated subset of tagged user content and each of the first one of the plural tags.”  This limitation is unclear.  There is insufficient antecedent basis for “the tagged user content” and “the at least one generated subset of tagged user content.”  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5:  In the instant case, claim 5 fails to further limit the subject matter of the claim upon which it depends.  Claim 5 depends from claim 1 which recites “iteratively training the artificial intelligence model based on an association between each of the plural UGC images and each of the first one of the plural tags.”  Claim 5 recites “wherein the iterative training of the artificial intelligence model is based on each of the tagged user content in the at least one generated subset of tagged user content and each of the first one of the plural tags.”  As discussed above with respect to the rejection of claim 5 under 35 USC 112(b), there is insufficient antecedent basis for “the tagged user content” and “the at least one generated subset of tagged user content” and claim 5 is being interpreted as reciting the same iterative training the was recited in claim 1.  
Claims 12-13:  In the instant case, claim 12 fails to further limit the subject matter of the claim upon which it depends.  Claim 12 depends from claim 9 which recites “iteratively training the artificial intelligence model based on an association between each of the plural UGC images and each of the first one of the plural tags.”  Claim 12 recites “wherein the at least one processor is further configured to iteratively train the artificial intelligence model based on the at least one generated subset of tagged user content.”  As discussed above with respect to the rejection of claim 12 under 35 USC 112(b), there is insufficient antecedent basis for “the at least one generated subset of tagged user content” and claim 12 is being interpreted as reciting the same iterative training the was recited in claim 9.  
Claim 13 inherits the deficiencies of claim 12.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,569,700 B1 to Santos et al. (hereinafter “Santos”), in view of US 10,242,034 B1 to Li et al. (hereinafter “Li”), and further in view of US 8,122,020 B1 to Donsbach et al. (hereinafter “Donsbach”).
Claims 1 and 9:  Santos discloses a “system that identifies attributes of an item depicted in an image using artificial intelligence.”  (See Santos, at least Abstract).  Santos further discloses:
identifying plural tags of UGC for associating with each of plural product-containing UGC images that each contain [image information using the image information] in the product-containing UGC images and an artificial intelligence model (See Santos, at least col. 3, lines 20-35, user uploads an image to the system; DBN produces a list of attributes of the item in the image; col. 14, lines 28-56, image is received from a user device as a user attempts to generate a listing for an item; a plurality of attributes depicted in the image is determined using the item DBN; col. 13, lines 20-50, users interactively browse, search for, review, rate, tag, purchase, sell, and obtain recommendations of catalog items; DBN modules can operate in parallel and for multiple users at the same time);
determining the probability that of each of the identified plural tags is associated with the products in each of the product-containing UGC images using the [image information] in the product-containing UGC images and an artificial intelligence model (See Santos, at least col. 3, lines 20-35, user uploads an image to the system; DBN produces a list of attributes of the item in the image; each attribute in the list of possible attributes may be associated with a confidence level; col. 14, lines 28-56, image is received from a user device as a user attempts to generate a listing for an item; a plurality of attributes depicted in the image is determined using the item DBN; each attribute in the plurality of attributes may be associated with a confidence level that indicates a probability that the respective attribute is a feature of the item);
associating the identified plural tags with the products in each of the product-containing UGC images, based upon the identifying and determining steps by: 
matching the [image information] in the product-containing UGC images to a product catalog (See Santos, at least col. 16, lines 5-10, once attributes are identified, attributes are grouped by type of product such as DVD, book, shoe, etc.; col. 12, lines 11-25, attribute identification system may access an item database that includes attributes of the item that may not be visible in the image, such as the type of engine in a car, and include these attributes in the list of attributes);
selecting a first one of the plural tags associated with a product in a first UGC image (See Santos, at least col. 3, lines 33-45, attribute identification system selects attributes from the list that have a confidence level over a threshold value, for example attributes that have a confidence level over 90%);
obtaining a confirmation input from a user that the first one of the plural tags is associated with the product in the first UGC image (See Santos, at least col. 3, lines 33-45, attributes that have a confidence level over a threshold value may be presented to the user as suggested attributes to add to the description of the item; user can provide feedback to the attribute identification system identifying which suggested attributes are correct and which are incorrect);
iteratively training the artificial intelligence model based on an association between each of the plural UGC images and each of the first one of the plural tags, wherein iteratively means training at least two times (See Santos, at least col. 2, lines 20-36, DBNs (deep belief networks) or CNNs (convolutional neural networks) may be trained on a set of images that depict one or more items; some images may be annotated such that a type of item depicted in the image, attributes, and/or locations of the attributes are indicated in the image; using these images, the DBNs or CNNs may be trained to identify different items present in an image as well as the attributes of those items when presented with the image); and
wherein the artificial intelligence model is one of a neural network model, a nearest neighbor model, a k-nearest neighbor clustering model, a singular value decomposition model, a principal component analysis model, or an entity embeddings model (See Santos, at least col. 2, lines 20-36, attribute identification system can be implemented with any artificial intelligence such as with convolutional neural networks or a combination of deep belief networks and convolutional neural networks).

Santos does not expressly disclose that the images each contain textual information (TI).  
However, Li discloses determining “images to associate with a particular narrative”.  (See Li, at least Abstract).  Li further discloses that “[m]any types of image narratives may be created.  For example, one image narrative may show images that include both a first user and a second user over some period of time.  Another image narrative may show images that relate to an activity that a first user enjoys or an event that included the user (e.g., a graduation).”  (See Li, at least Abstract).  Li further discloses that “tags and metadata associated with the images of the user are analyzed to determine the tags that are important to the user.”  (See Li, at least Abstract).  Li further discloses associating tags and a probability of each of the plural tags.  (See Li, at least col. 7, lines 32-43, image analysis service associates a confidence level for the generated tags that indicates how likely a particular tag identifies a characteristic within an image; for example, a “tennis racquet” tag that has an associated confidence level of 0.7 for an object within an image is more likely to be a tennis racket than a “tennis racquet” tag that has an associated confidence level of 0.5 for an object in another image/the same image).  Li further discloses that the images each contain textual information (TI) (See Li, at least col. 6, lines 23-30, image analysis service generates tags based on results of scene understanding and/or facial recognition that are performed on each image; for example, image analysis service determines the scene type for each image, such as a beach, sunset, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the attribute identification system and method of Santos the ability that the images each contain textual information (TI) as disclosed by Li since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to make it easier for a user to organize images that are of interest to the user.  (See Li, at least col. 1, lines 13-20).
Neither Santos nor Li expressly discloses that the images each contain…non-textual information (NTI); generating at least one subset of the UGC in the first UGC image based on the probability that the first one of the plural tags is associated with the product in the first UGC image; and allowing a user to select a product from the first UGC image.
However, Donsbach discloses “a user interface through which users can flexibly tag individual items represented in an electronic catalog with user-defined tags, such as text strings, and obtain recommendations that are specific to particular tags.”  (See Donsbach, at least Abstract).  Donsbach further discloses that the “recommendations may be generated in real time by a recommendation service that identifies items that are collectively similar or related to the items associated with the tag.”  (See Donsbach, at least Abstract).  Donsbach further discloses that the images each contain…non-textual information (NTI) (See Donsbach, at least FIG. 1 and associated text, image of item contains image of the book title); generating at least one subset of the UGC in the first UGC image based on the probability that the first one of the plural tags is associated with the product in the first UGC image (See Donsbach, at least col. 10, line 30 to col. 11, line 10, user adds a tag to an item; for each item tagged with the specified tag, the recommendation service retrieves a similar items list; similar items lists are weighted based on information about the user’s affinity for the corresponding tagged items; for example, if the user gave the corresponding tagged item a rating of 5/5, the similar items list for that item is heavily weighted which increases the likelihood that the items in that similar items list will be included in the recommendations ultimately presented to the user; col. 11, lines 45-55, a list of the top M items of the recommendations list is returned for incorporation into the recommendation page); and allowing a user to select a product from the first UGC image (See Donsbach, at least FIG. 3 and associated text, Add to Cart button; col. 7, lines 55-67, recommendations page lists products with associated details and includes buttons so that the user can add each product to an electronic shopping cart, wish list, and/or wedding registry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the attribute identification system and method of Santos and the image tagging system and method of Li the ability that the images each contain…non-textual information (NTI); generating at least one subset of the UGC in the first UGC image based on the probability that the first one of the plural tags is associated with the product in the first UGC image; and allowing a user to select a product from the first UGC image as disclosed by Donsbach since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to receive more focused recommendations rather than recommendations based on aggregated user activity.  (See Donsbach, at least col. 1, lines 35-55).  
Claim 9 is rejected for similar reasons.
Further, with respect to claim 9:  Santos further discloses at least one memory; and at least one processor (See Santos, at least col. 17, lines 40-55, computer system for performing the method includes a processor and a memory).
Claim 5:  The combination of Santos and Li and Donsbach expressly discloses all the limitations of claim 1 discussed above.
Santos further discloses wherein the iterative training of the artificial intelligence model is based on each of the tagged user content in the at least one generated subset of tagged user content and each of the first one of the plural tags (See Santos, at least col. 3, lines 35-45, attribute identification system may select attributes from the list that have a confidence level over 90% and present these to the user; user provides feedback to the attribute identification system identifying which of these suggested attributes are correct and which are incorrect; this feedback is used to update the training of the DBNs).
Claims 6 and 14:  The combination of Santos and Li and Donsbach expressly discloses all the limitations of claims 1 and 9 discussed above.
Santos further discloses wherein the plural tags are product tags (See Santos, at least col. 1, lines 50-67, attributes are of an item for sale).
Claim 14 is rejected for similar reasons.
Claims 7 and 15:  The combination of Santos and Li and Donsbach expressly discloses all the limitations of claims 6 and 14 discussed above.
Santos further discloses wherein the product tags comprise information about products listed in the product catalog (See Santos, at least col. 1, lines 50-67, attributes are of an item for sale in an electronic marketplace).
Claim 15 is rejected for similar reasons.
Claim 12:  The combination of Santos and Li and Donsbach expressly discloses all the limitations of claim 9 discussed above.
Santos further discloses wherein the at least one processor is further configured to iteratively train the artificial intelligence model based on the at least one generated subset of tagged user content (See Santos, at least col. 3, lines 35-45, attribute identification system may select attributes from the list that have a confidence level over 90% and present these to the user; user provides feedback to the attribute identification system identifying which of these suggested attributes are correct and which are incorrect; this feedback is used to update the training of the DBNs).
Claim 13:  The combination of Santos and Li and Donsbach expressly discloses all the limitations of claim 12 discussed above.
Santos further discloses wherein the iterative training of the artificial intelligence model is based on each of the tagged user content in the at least one generated subset of tagged user content and each of the first one of the plural tags (See Santos, at least col. 3, lines 35-45, attribute identification system may select attributes from the list that have a confidence level over 90% and present these to the user; user provides feedback to the attribute identification system identifying which of these suggested attributes are correct and which are incorrect; this feedback is used to update the training of the DBNs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10,185,898 B1 to Folkens et al. is directed to image recognition including manual reviews to generate image tags characterizing an image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625